DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Rejections under Double Patenting: Applicant has amended the claims and the Double Patenting rejections are withdrawn.

Rejections under 35 USC 101: Applicant has amended claims 14-20 to recite “tangible” computer-readable storage media. Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive. The term “tangible” is not sufficient in overcoming the rejections under 35 USC 101 with regard to eligible subject matter. Applicant must define the media by reciting that it is “non-transitory” or equivalent. The term “tangible” is not deemed sufficient to exclude signal per se. 
 
Rejections under 35 USC 103:
Applicant’s Argument: Applicant argues that claim 1 as amended is not taught in the prior art, specifically the amended portion including “a frequency hopping sequence element length” and “PDB transmission schedule” being non-multiples thus having different periodicities.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1, 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14-20 rejected under 35 U.S.C. 101 because the claim is directed to ineligible subject matter. The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 14 recites “tangible computer-readable storage media storing computer-readable instruction” which is interpreted to include a transitory signal. Transitory signals are not eligible subject matter. Applicant’s specification includes [0041] and [0042] recite computer-readable media that includes various forms of tangible devices known in the art, and further specifies “As defined herein, computer-readable media does not include transitory media, such as modulated data signals and carrier waves, and/or signals.” However, these paragraphs pertain to “computer-readable media” and the claim recites “computer-readable storage media” for which there is no corresponding citation in the specification indicating that this term does not include transitory media. Thus the subject matter of claim 14 is effectively a signal. Signal does not within any of the statutory categories, thus, not statutory (See MPEP 2100, In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept 20, 2007)(slip. Op. at 18)). Based on the latest 101 guideline, the solution is to add “non-transitory”. To be consistent with the specification, Examiner recommends reciting “One or more non-transitory computer readable media storing computer-readable instructions that…” in order to overcome the rejection.
Examiner notes that the amendment including “tangible” fails to overcome the rejections under 35 USC 101 as this term is not considered to restrict the media to be non-transitory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandwalle et al. (“Vandwalle”) (US 20150163828 A1) in view of Uhling et al. (“Uhling”) (US 20180191478 A1).


Regarding claim 1, Vandwalle teaches:
A device for operation in a network [¶0225, peer device], comprising: one or more processors; memory coupled to the one or more processors, the memory storing instructions executable by the one or more processors to perform [¶0241], for each of a plurality of passive discovery beacon (PDB) transmission time slots [Figure 7A-7B, ¶0027, discovery beacons determined at specific periods of time, Figure 7B shows beacons transmitted on a channel from access point 2 104ms beacon intervals, ¶0041-42 DBs], operations comprising: 
an uncertainty in a time reference maintained by the device [¶0206-208, peer devices feature precisions with uncertainty on order of +/- 20 ppm]; 
[¶0193-203, a quiet period is implemented thus determined by peer devices about 5-10 ms observed by devices to listen for beacons at interval of beacon transmission on particular channel, thus a duration is determined for a listening window based on e.g. 104 ms beacon interval and ¶0208 clocks have uncertainty thus based on uncertainty, wherein devices listen for this period according to Figure 7B ¶0202]; 
and responsive to the time reference maintained by the device and to a PDB transmission schedule for the network, causing the device, at a particular time and for the determined duration of the listening window, to listen for a PDB from network communication devices that are within communication range of the device [¶202-210, Figure 7B, tune to channel 2 to listen to discovery beacon from access point 2], wherein: a PDB transmission schedule is a non-multiple of a frequency hopping sequence element length [Figure 7B, PDB transmission schedule is shown as beacon transmissions at 104 ms beacon intervals, and channel sequence period i.e. frequency hopping sequence element length is a multiple of beacon interval for channel 1 but non-multiple for channel 2 beacon interval i.e. PDB transmission schedule, see ¶0196-204], such that a periodicity of the listening windows of the PDB transmission time slots, responsive to the PDB transmission schedule, is different from a periodicity of transmission windows, responsive to the frequency hopping schedule, for non-discovery communications used by the network communication devices that are within the communications range of the device [Figure 7B, the transmission window is considered the duration of time labeled channel sequence period as this includes transmissions of data on channels 1 and 2 in a hopping fashion, and this periodicity of the channel sequence period is different from the periodicity of listening windows of PDB transmission time slots for channel 2 ¶0196-208].
Vandwalle teaches determining a duration but does not teach determining an uncertainty.
Uhling teaches determining an uncertainty in a time reference maintained by the device [¶0084, ¶0095-98 determine SLRP for a broadcast event and a clock drift being used to determine uncertainty for listening]; determining, based at least in part on the determined uncertainty in the time reference maintained by the device, a duration of a listening window [Figure 8, ¶0095-97, for broadcast events ¶0088, determine uncertainty based on knowing a reference for SLRP, and determine clock drift and timing uncertainty, see also ¶0124 for determining uncertainty].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vandwalle such that the device determines a listening duration based on a determination of an uncertainty. Vandwalle teaches clock uncertainty ¶0206-210 and acquiring a duration for listening for passive beacons as the device merely begins listening and may receive beacons sent by other devices without first requesting specific beacons be sent. Vandwalle does not expressly teach a duration with uncertainty based on a time reference however it would have been obvious to modify the duration determining of Vandwalle to incorporate uncertainty as in Uhling who teaches using a time reference and calculated uncertainty to determine awake times for listening for communication allowing the device to sleep and conserve power otherwise as in ¶0096 and to account for clock drift and inaccuracies to ensure receiving the communication ¶0096-98.

Regarding claim 2, Vandwalle -Uhling teaches:
The device of claim 1, wherein: the determining the uncertainty in the time reference is based at least in part on an amount of time since a time indication has been received by the device [Uhling ¶0124 wherein listening period determined, incorporating clock drift and uncertainty based on amount of time from receiving last timing synchronization information or indication, see rationale for combination as in claim 1].

Regarding claim 3, Vandwalle -Uhling teaches;
The device of claim 2.
Vandwalle teaches a duration being known at the device but does not teach a time indication.
Uhling teaches the operations further comprising: receiving a time indication [¶0106-116, ¶0118-124 channel information in a channel indication, schedule data including duration of time of active period for listening].
Vandwalle teaches a duration being known at the device but does not teach updating based on indication.
[¶0106 channel data is updated, and see Figure 11A ¶0121 schedule is updated upon receiving first communication including schedule information element and possibly channel plan information ¶0118].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vandwalle such that the device determines a listening duration based on receiving and updating information from a time indication. Vandwalle teaches a device that determines based on listening a duration for listening to passive beacons. It would have been obvious to modify Vandwalle to receive and update a time indication as in Uhling who teaches a time indication that is updated in a device in order that channel data is updated with new channel data ¶0106 allowing the device to listen at the appropriate time ¶0108. 

Regarding claim 4, Vandwalle Uhling teaches:
The device of claim 1, wherein: the determining the duration of the listening window is further based at least in part on an expected PDB transmission time [Vandwalle Figure 7A-7B, ¶0198-202 channel observed for a duration of quiet period determined based on expecting a PDB transmission at that specific time on that channel according to interval, see ¶0193, ¶0027]. 

Regarding claim 5, Vandwalle -Uhling teaches:
The device of claim 4, wherein: the determining the duration of the listening window is further based at least in part on expected PDB transmission jitter [Uhling ¶0124 based on jitter see rationale for combination as in claim 1]. 

Regarding claim 6, Vandwalle -Uhling teaches:
The device of claim 1, the operations further comprising: causing the device to listen on a first frequency for a first listening operation [Vandwalle Figure 7B includes listening on a first channel, being channel 2, for a quiet period duration ¶0202-208]; causing the device to listen on the first frequency for a second listening operation, subsequent to the first listening operation [Vandwalle Figure 7B, at time t3, another listening period for beacon on channel 2 being the first frequency]; receiving a PDB during the second listening operation [Vandwalle Figure 7B ¶0202-208, receive beacon based on switch at t3 to channel 2, ensure at least one beacon reception on channel 2]; and causing the device to listen on a second frequency during a third listening operation, subsequent to the second listening operation [Vandwalle Figure 7B shows a switch to channel 1 where beacon is listened for on channel 1 after t3 ¶0202-208].

Regarding claim 7, Vandwalle -Uhling teaches:
The device of claim 6.
Vandwalle teaches channel selection but does not teach based on a random property however Uhling teaches  wherein: the first frequency and second frequency are chosen according to an operation having random properties [¶0071-73 channel plan generated using pseudo-random function to create a sequence of elements considered random properties Figure 4-5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vandwalle such that the channel hopping pattern is based on random properties as in Uhling. Vandwalle teaches switching channels and it would have been obvious to modify Vandwalle such that the channel plan is based on random properties as in Uhling as it would have been a simple substitution of prior art elements according to known techniques to replace the unspecified channel selection step of Vandwalle with that of Uhling who teaches it could be random among other methods in order to determine a channel at any time to operate ¶0071-74.

Regarding claim 9, Vandwalle -Uhling teaches:
The device of claim 1, further comprising: a battery, wherein the battery is electrically coupled to power the one or more processors [Vandwalle ¶0024 battery in devices thus powering processors, see also ¶0070].

Regarding claim 10, Vandwalle teaches:
[Figure 7A-7B, ¶0027, discovery beacons determined at specific periods of time, Figure 7B shows beacons transmitted on a channel from access point 2 104ms beacon intervals, ¶0041-42 DBs], comprising: 
an uncertainty in a time reference maintained by the device [¶0206-208, peer devices feature precisions with uncertainty on order of +/- 20 ppm];
for each of a plurality of passive discovery beacon (PDB) transmission time slots [Figure 7A-7B, ¶0027, discovery beacons determined at specific periods of time, Figure 7B shows beacons transmitted on a channel from access point 2 104ms beacon intervals, ¶0041-42 DBs]:
 determining, based at least in part on the uncertainty in the time reference maintained by the device, a duration of a listening window for the PDB transmission time slot  [¶0193-203, a quiet period is implemented thus determined by peer devices about 5-10 ms observed by devices to listen for beacons at interval of beacon transmission on particular channel, thus a duration is determined for a listening window based on e.g. 104 ms beacon interval and ¶0202-208 clocks have uncertainty thus based on uncertainty];
and responsive to the time reference maintained by the device and to a PDB transmission schedule for the network, at a particular time and for the determined duration of the listening window, listening for a PDB from network communication devices that are within communication range of the device [¶202-210, Figure 7B, tune to channel 2 to listen to discovery beacon from access point 2],
wherein: a PDB transmission schedule is a non-multiple of a frequency hopping sequence element length [Figure 7B, PDB transmission schedule is shown as beacon transmissions at 104 ms beacon intervals, and channel sequence period i.e. frequency hopping sequence element length is a multiple of beacon interval for channel 1 but non-multiple for channel 2 beacon interval i.e. PDB transmission schedule, see ¶0196-204], such that a periodicity of the listening windows of the PDB transmission time slots, responsive to the PDB transmission schedule, is different from a periodicity of transmission windows, responsive to the frequency hopping schedule, for non-discovery communications used by the network communication devices that are within the communications range of the device [Figure 7B, the transmission window is considered the duration of time labeled channel sequence period as this includes transmissions of data on channels 1 and 2 in a hopping fashion, and this periodicity of the channel sequence period is different from the periodicity of listening windows of PDB transmission time slots for channel 2 ¶0196-208].
Vandwalle teaches determining a duration but does not teach an uncertainty.
Uhling teaches determining an uncertainty in a time reference maintained by the device [¶0084, ¶0095-98 determine SLRP for a broadcast event and a clock drift being used to determine uncertainty for listening]; determining, based at least in part on the determined uncertainty in the time reference maintained by the device, a duration of a listening window [Figure 8, ¶0095-97, for broadcast events ¶0088, determine uncertainty based on knowing a reference for SLRP, and determine clock drift and timing uncertainty, see also ¶0124 for determining uncertainty].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vandwalle such that the device determines a listening duration based on a determination of an uncertainty. Vandwalle teaches clock uncertainty ¶0206-210 and acquiring a duration for listening for passive beacons as the device merely begins listening and may receive beacons sent by other devices without first requesting specific beacons be sent. Vandwalle does not expressly teach a duration with uncertainty based on a time reference however it would have been obvious to modify the duration determining of Vandwalle to incorporate uncertainty as in Uhling who teaches using a time reference and calculated uncertainty to determine awake times for listening for communication allowing the device to sleep and conserve power otherwise as in ¶0096 and to account for clock drift and inaccuracies to ensure receiving the communication ¶0096-98.

Regarding claim 11, Vandwalle-Uhling teaches:
The method of claim 10, wherein: determining the uncertainty in the time reference is based at least in part on an amount of time since a time indication has been received by the device [Uhling ¶0124 wherein listening period determined, incorporating clock drift and uncertainty based on amount of time from receiving last timing synchronization information or indication, see rationale for combination as in claim 10].


The method of claim 11.
Vandwalle teaches a duration being known at the device but does not teach a time indication and updating the reference.
Uhling teaches further comprising: receiving a time indication and updating the time reference using the received time indication [¶0106 channel data is updated, and see Figure 11A ¶0121 schedule is updated upon receiving first communication including schedule information element and possibly channel plan information ¶0118-121].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vandwalle such that the device determines a listening duration based on receiving and updating information from a time indication. Vandwalle teaches a device that determines based on listening a duration for listening to passive beacons. It would have been obvious to modify Vandwalle to receive and update a time indication as in Uhling who teaches a time indication that is updated in a device in order that channel data is updated with new channel data ¶0106 allowing the device to listen at the appropriate time ¶0108. 

Regarding claim 13, Vandwalle -Uhling teaches:
The method of claim 10, wherein: determining duration of the listening window is further based at least in part on an expected PDB transmission time and an expected PDB transmission jitter [[Vandwalle Figure 7A-7B, ¶0198-202 channel observed for a duration of quiet period determined based on expecting a PDB transmission at that specific time on that channel according to interval, and Uhling ¶0124 based on jitter see rationale for combination as in claim 10].

Regarding claim 14, Vandwalle teaches:
One or more tangible computer-readable storage media storing computer-readable instructions that, when executed, instruct one or more processors of a device in a network [Figure 7A-7B, ¶0027, discovery beacons determined at specific periods of time, Figure 7B shows beacons transmitted on a channel from access point 2 104ms beacon intervals, ¶0041-42 DBs] to perform operations comprising: 
an uncertainty in a time reference maintained by the device [¶0206-208, peer devices feature precisions with uncertainty on order of +/- 20 ppm]; 
for each of a plurality of passive discovery beacon (PDB) transmission time slots [Figure 7A-7B, ¶0027, discovery beacons determined at specific periods of time, Figure 7B shows beacons transmitted on a channel from access point 2 104ms beacon intervals, ¶0041-42 DBs], determining, based at least in part on the uncertainty in the time references maintained by the device, a duration of a listening window for the PDB transmission time slot [¶0193-203, a quiet period is implemented thus determined by peer devices about 5-10 ms observed by devices to listen for beacons at interval of beacon transmission on particular channel, thus a duration is determined for a listening window based on e.g. 104 ms beacon interval and ¶0208 clocks have uncertainty thus based on uncertainty]; and responsive to the time reference maintained by the device and to a PDB transmission schedule for the network, causing the device, at a particular time and for the determined duration of the listening window, to listen for a PDB from network communication devices that are within communication range of the device [¶202-210, Figure 7B, tune to channel 2 to listen to discovery beacon from access point 2],
wherein: a PDB transmission schedule is a non-multiple of a frequency hopping sequence element length [Figure 7B, PDB transmission schedule is shown as beacon transmissions at 104 ms beacon intervals, and channel sequence period i.e. frequency hopping sequence element length is a multiple of beacon interval for channel 1 but non-multiple for channel 2 beacon interval i.e. PDB transmission schedule, see ¶0196-204], such that a periodicity of the listening windows of the PDB transmission time slots, responsive to the PDB transmission schedule, is different from a periodicity of transmission windows, responsive to the frequency hopping schedule, for non-discovery communications used by the network communication devices that are within the communications range of the device [Figure 7B, the transmission window is considered the duration of time labeled channel sequence period as this includes transmissions of data on channels 1 and 2 in a hopping fashion, and this periodicity of the channel sequence period is different from the periodicity of listening windows of PDB transmission time slots for channel 2 ¶0196-208].
Vandwalle teaches determining a duration but does not teach an uncertainty.
Uhling teaches determining an uncertainty in a time reference maintained by the device [¶0084, ¶0095-98 determine SLRP for a broadcast event and a clock drift being used to determine uncertainty for listening]; determining, based at least in part on the determined uncertainty in the time reference maintained by the device, a duration of a listening window [Figure 8, ¶0095-97, for broadcast events ¶0088, determine uncertainty based on knowing a reference for SLRP, and determine clock drift and timing uncertainty, see also ¶0124 for determining uncertainty].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vandwalle such that the device determines a listening duration based on a determination of an uncertainty. Vandwalle teaches clock uncertainty ¶0206-210 and acquiring a duration for listening for passive beacons as the device merely begins listening and may receive beacons sent by other devices without first requesting specific beacons be sent. Vandwalle does not expressly teach a duration with uncertainty based on a time reference however it would have been obvious to modify the duration determining of Vandwalle to incorporate uncertainty as in Uhling who teaches using a time reference and calculated uncertainty to determine awake times for listening for communication allowing the device to sleep and conserve power otherwise as in ¶0096 and to account for clock drift and inaccuracies to ensure receiving the communication ¶0096-98.

Regarding claim 15, Vandwalle -Uhling teaches:
The one or more tangible computer-readable storage media of claim 14, wherein: determining the uncertainty in the time reference is based at least in part on an amount of time since a time indication has been received by the device [Uhling ¶0124 wherein listening period determined, incorporating clock drift and uncertainty based on amount of time from receiving last timing synchronization information or indication, see rationale for combination as in claim 14].

Regarding claim 16, Vandwalle -Uhling teaches:

Vandwalle teaches a duration being known at the device but does not teach a time indication and updating the reference.
Uhling teaches wherein the operations further comprise: receiving a time indication and updating the time reference using the received time indication [¶0106 channel data is updated, and see Figure 11A ¶0121 schedule is updated upon receiving first communication including schedule information element and possibly channel plan information ¶0118-124].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vandwalle such that the device determines a listening duration based on receiving and updating information from a time indication. Vandwalle teaches a device that determines based on listening a duration for listening to passive beacons. It would have been obvious to modify Vandwalle to receive and update a time indication as in Uhling who teaches a time indication that is updated in a device in order that channel data is updated with new channel data ¶0106 allowing the device to listen at the appropriate time ¶0108. 

Regarding claim 17, Vandwalle -Uhling teaches:
The one or more tangible computer-readable storage media of claim 14, wherein: determining the duration of the listening window is further based at least on an expected PDB transmission time [Vandwalle Figure 7A-7B, ¶0198-204 channel observed for a duration of quiet period determined based on expecting a PDB transmission at that specific time on that channel according to interval].

Regarding claim 18, Vandwalle -Uhling teaches:
The one or more tangible computer-readable storage media of claim 14, wherein: determining the duration of the listening window is further based at least on expected PDB transmission jitter [Uhling ¶0124 listening based on expected time and based on jitter, see rationale for combination as in claim 14].


The one or more tangible computer-readable storage media of claim 14, the operations further comprise: causing the device to listen on a first frequency for a first listening operation [Vandwalle Figure 7B includes listening on a first channel, being channel 2, for a quiet period duration ¶0202-208]; causing the device to listen on the first frequency for a second listening operation, subsequent to the first listening operation [Vandwalle Figure 7B, at time t3, another listening period for beacon on channel 2 being the first frequency]; receiving a PDB during the second listening operation [Vandwalle Figure 7B ¶0202-208, receive beacon based on switch at t3 to channel 2, ensure at least one beacon reception on channel 2]; and causing the device to listen on a second frequency during a third listening operation, subsequent to the second listening operation [Vandwalle Figure 7B shows a switch to channel 1 where beacon is listened for on channel 1 after t3 ¶0202-208].

Regarding claim 20, Vandwalle-Uhling teaches: The one or more tangible computer-readable storage media of claim 19.
Vandwalle teaches channel selection but does not teach based on a random property however Uhling teaches wherein: the first frequency and second frequency are chosen according to an operation having random properties [¶0071-73 Figure 4-5 channel plan generated using pseudo-random function to create a sequence of elements considered random properties].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vandwalle such that the channel hopping pattern is based on random properties as in Uhling. Vandwalle teaches switching channels and it would have been obvious to modify Vandwalle such that the channel plan is based on random properties as in Uhling as it would have been a simple substitution of prior art elements according to known techniques to replace the unspecified channel selection step of Vandwalle with that of Uhling who teaches it could be random among other methods in order to determine a channel at any time to operate ¶0071-74.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JAY L VOGEL/             Examiner, Art Unit 2478